DETAILED ACTION
The following is a Final Office Action in response to communications filed February 25, 2021.  Claims 1, 3, and 4 are amended; and claim 2 is cancelled.  Currently, claims 1, 3, and 4 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objections for informalities.  Accordingly, the previous objections are withdrawn.
Applicant’s amendments are sufficient to overcome the previous rejection of claim 2 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the pending claims do not recite an abstract idea under Step 2A Prong One because the claimed elements cannot be practically performed in the human mind.  More particularly, Applicant asserts that, in view of the Specification, the process of determining an optimum solution would require processing time beyond the capabilities of the human mind.  Examiner disagrees.  Although Applicant’s Specification indicates that attempting to search an enormous number of combinations for an optimal combination may take an enormous amount of processing time, the pending claims do not require “an enormous number of combinations”.  
Examiner further notes that the rejection of record indicates that the pending claims primarily recite certain methods of organizing human activity under Step 2A Prong One, and Applicant has not presented any arguments or rationale explaining why the pending claims do not fall within the primary enumerated grouping.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the pending claims include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two because the claims are directed to improved computer capabilities that enhance the accuracy of the solution and provide faster search times.  Examiner disagrees.  Examiner initially notes that any improvements to solution accuracy are business improvements associated with task scheduling rather than improvements to the technology.  
Further, Examiner submits that any reductions in processing are attributable to Applicant’s business process/algorithm and are not attributable to the recited technology.  More specifically, Examiner asserts that the recited technology operates in a conventional fashion, and without improvement, regardless of the claimed process.  For example, paragraphs 85–86 of the Specification describe generic computing technology and do not describe any improvements derived from the claimed process.  As a result, Examiner submits that any improvements are derived from the recited business process.
Enfish was “bolstered by the specification’s teachings,” and Applicant’s Specification does not provide any similar teachings.  Instead, Applicant’s Specification describes processing requirements associated with allocation problems in general (see Spec. ¶ 2) without disclosing any improvements, to the technology or otherwise, derived from Applicant’s claimed process.  As a result, Applicant’s remarks are not persuasive.
Finally, Applicant asserts that the rejection of record does not meet the requirements set forth under the USPTO’s April 19, 2018 Berkheimer Memorandum.  Examiner disagrees.  Examiner initially notes that the Berkheimer requirements do not require considering each claim element, either individually or in combination.  Instead, the Berkheimer requirements are limited to the additional claim elements, i.e. claim elements that are not identified as abstract under Step 2A Prong One.  With respect to pending claim 1, the additional elements are limited to a memory, at least one processor, and functionality to output the longest path.  As a result, any Berkheimer considerations are limited to these elements, and Examiner maintains that the generic computing elements, in combination with an output function, do not amount to significantly more for the same reasons as stated below.  
Examiner further notes that, according to current USPTO policy, the evaluation of claims under Step 2B need not reevaluate the conclusions of Step 2A Prong Two unless an element was identified as an insignificant extrasolution activity to the judicial exception (see October 2019 Update: Subject Matter Eligibility, 21 n.82).  With respect Berkheimer requirements of Step 2B.  And, although the “output” function was identified as an insignificant extrasolution activity under Step 2A Prong Two, the rejection of record addresses the recited “output” under the Berkheimer requirements.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record is maintained below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  More particularly, Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Accordingly, Applicant’s remarks are not persuasive, and the updated grounds of rejection are asserted below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 3, and 4 are 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “each of a start time and an end time of a plurality of tasks can be shifted within a period between a predetermined start time and a predetermined end time, and executed as many times as possible without overlapping in time”; “generate events for each of the plurality of tasks having a plurality of start times, and the events being generated at each of the plurality of the start times”; and “convert the events, by defining the events as a plurality of vertices and a relationship between the plurality of tasks as a plurality of edges, into a directed graph that includes a start and a goal, and determine a longest path from the start to the goal”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the limitations above recite certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people because the elements describe a process for detecting a longest path of assigned tasks.  The elements further describe mental processes because the elements describe observations or evaluations of a longest path that could be practically performed in the mind.  Still further, the “convert” element recites mathematical concepts because the recited directed graph describes mathematical relationships.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 3 and 4 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 3 and 4 recite an abstract idea for the same reasons as stated above with respect to claim 1.    

As noted above, claims 3 and 4 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 4 further recites a computer-readable recording medium, the recording medium amounts to no more than merely using a computer as a tool to perform the recited abstract idea.  As a result, claims 3 and 4 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory, at least one processor, and functionality to output the longest path.  The additional elements do not amount to 
As noted above, claims 3 and 4 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 4 further recites a computer-readable recording medium, the recording medium amounts to no more than merely using a computer as a tool to perform the recited abstract idea.  As a result, claims 3 and 4 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 3, and 4 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Matre (U.S. 2008/0215409) in view of Lin et al. (U.S. 2017/0249762), and in further view of Raj (U.S. 2018/0143851).
Claims 1, 3, and 4:  Van Matre discloses a calculation system in which each of a start time and an end time of a plurality of tasks can be shifted within a period between a predetermined start time and a predetermined end time, and executed as many as possible (See paragraph 20, wherein a task schedule is determined for a finite period of time with respect to flexible tasks): 
a memory that stores a set of instructions (See paragraph 53); and 
generate events for each of the plurality of tasks having a plurality of start times (See paragraphs 21 and 35–36, wherein tasks and events are converted into activity events, and wherein activity nodes are associated with a plurality of times relative to each other node); 
convert the events, by defining the events as a plurality of vertices and a relationships between the plurality of tasks as a plurality of edges, into a directed graph that includes a start and a goal, and determine a longest path from the start to the goal (See FIG. 2A and paragraphs 35–36, wherein an optimal longest path is determined by constructing a directed graph of activities having vertices and relationship edges according to constraints); 
output the longest path (See FIG. 3B, wherein the optimal schedule is identified; see also paragraph 55, wherein the process of FIG. 3 is performed with respect to a user interface).  Van Matre does not expressly disclose the remaining claim elements.

at least one processor configured to execute the set of instructions to perform the functions (See paragraphs 33 and 53).
Van Matre discloses a system directed to determining an optimal resource schedule.  Similarly, Lin discloses a system directed to detecting a critical path.  Each reference discloses a system directed to scheduling tasks.  The technique of executing tasks without overlapping is applicable to the system of Van Matre as they both share characteristics and capabilities, namely, they are directed to scheduling tasks.
One of ordinary skill in the art would have recognized that applying the known technique of Lin would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Lin to the teachings of Van Matre would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task scheduling into similar systems.  Further, applying task execution without overlap to Van Matre would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Van Matre and Lin do not expressly disclose the remaining claim elements.  

As disclosed above, Van Matre discloses a system directed to determining an optimal resource schedule, and Lin discloses a system directed to detecting a critical path.  Similarly, Raj discloses a system directed to scheduling jobs based on time window constraints.  Each reference discloses a system directed to scheduling tasks.  The technique of utilizing events at each of the plurality of times is applicable to the systems of Van Matre and Lin as they each share characteristics and capabilities; namely, they are directed to scheduling tasks.
One of ordinary skill in the art would have recognized that applying the known technique of Raj would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Raj to the teachings of Van Matre and Lin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task scheduling into similar systems.  Further, applying events at each of the plurality of times to Van Matre and Lin would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 4, Van Matre further discloses a computer-readable recording medium (See paragraph 53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623